Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT TO

TERM LOAN CREDIT AGREEMENT

THIS SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is
entered into as of September 22, 2016, by and among the Required Lenders (as
defined in the Credit Agreement referred to below) and NUVERRA ENVIRONMENTAL
SOLUTIONS, INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower, Wilmington Savings Fund Society, FSB, as Administrative Agent
(“Agent”), and Lenders are parties to that certain Term Loan Credit Agreement
dated as of April 15, 2016 (as amended, restated, modified or supplemented from
time to time, the “Credit Agreement”);

WHEREAS, the Required Lenders and Borrower have agreed to amend the Credit
Agreement in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

2. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 5 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 4 below,
the Credit Agreement is hereby amended as follows:

(a) Section 6.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

6.15. Compensation. Borrower will not, and will not permit any of its
Subsidiaries to pay or otherwise compensate Mark D. Johnsrud (including in the
form of a salary, or a bonus award or other incentive compensation, and
regardless of whether such compensation is paid in cash or in kind) in his
capacity as chief executive officer of the Borrower or otherwise, except that,
beginning on September 22, 2016, Borrower and/or its Subsidiaries may, in the
aggregate, award Mark D. Johnsrud an annual salary not exceeding $700,000.

3. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.



--------------------------------------------------------------------------------

4. Conditions to Effectiveness of Effective Date Amendments. The amendments set
forth in Section 2 shall become effective upon the satisfaction of each of the
following conditions precedent, in each case satisfactory to Agent in all
respects (the “Effective Date”):

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders party hereto, and the Loan Parties; and

(b) after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof or as of the Effective Date.

5. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:

(a) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing; and

(c) this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

6. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent (including reasonable attorneys’ fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.

 

-2-



--------------------------------------------------------------------------------

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Agreement.

(d) Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

7. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and each Guarantor that executes a
Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives (Borrower, each Guarantor
and all such other Persons being hereinafter referred to collectively as the
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
and Lenders, and their successors and assigns, and their present and former
shareholders, Affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Releasor may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the day and date of this Amendment, in any way related to or in
connection with the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

(b) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower By:  

/s/ Joseph M. Crabb

Name: Joseph M. Crabb Title: Executive Vice President

 

Signature Page to Second Amendment to Term Loan Credit Agreement



--------------------------------------------------------------------------------

ASCRIBE II INVESTMENTS LLC, as a Lender

By:  

/s/ Lawrence First

Name: Lawrence First

Title: Managing Director

 

ASCRIBE III INVESTMENTS LLC, as a Lender By:  

/s/ Lawrence First

Name: Lawrence First Title: Managing Director

 

Signature Page to Second Amendment to Term Loan Credit Agreement



--------------------------------------------------------------------------------

ECF VALUE FUND, LP, as a Lender

By:

 

/s/ Jeffrey Gates

Name: Jeffrey Gates

Title: Managing Partner

 

Signature Page to Second Amendment to Term Loan Credit Agreement



--------------------------------------------------------------------------------

ECF VALUE FUND II, LP, as a Lender By:  

/s/ Jeffrey Gates

Name: Jeffrey Gates Title: Managing Partner

 

Signature Page to Second Amendment to Term Loan Credit Agreement



--------------------------------------------------------------------------------

ECF VALUE FUND INTERNATIONAL MASTER, LP, as a Lender

By:

 

/s/ Jeffrey Gates

Name: Jeffrey Gates

Title: Managing Partner

 

Signature Page to Second Amendment to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Acknowledged by: WILMINGTON SAVINGS FUND SOCIETY, FSB as Administrative Agent
By:  

/s/ Geoffrey J. Lewis

Name: Geoffrey J. Lewis Title: Vice President

 

Signature Page to Second Amendment to Term Loan Credit Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Second Amendment to Term Loan Credit Agreement (terms
defined therein and used, but not otherwise defined, herein shall have the
meanings assigned to them therein); (ii) consents to Borrower’s execution and
delivery thereof; (iii) agrees to be bound thereby, including Section 8 of the
foregoing Second Amendment to Term Loan Credit Agreement; and (iv) affirms that
nothing contained therein shall modify in any respect whatsoever any Loan
Documents to which the undersigned is a party and reaffirms that each such Loan
Document is and shall continue to remain in full force and effect. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that Agent and Lenders have no
obligation to inform such Guarantor of such matters in the future or to seek
such Guarantor’s acknowledgment or agreement to future consents, amendments or
waivers, and nothing herein shall create such a duty.

 

HECKMANN WATER RESOURCES CORPORATION By:  

/s/ Joseph M. Crabb

Name: Joseph M. Crabb Title: Vice President and Secretary

 

HECKMANN WATER RESOURCES (CVR), INC. By:  

/s/ Joseph M. Crabb

Name: Joseph M. Crabb Title: Vice President and Secretary

 

1960 WELL SERVICES, LLC By:  

/s/ Joseph M. Crabb

Name: Joseph M. Crabb Title: Vice President and Secretary



--------------------------------------------------------------------------------

HEK WATER SOLUTIONS, LLC

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

APPALACHIAN WATER SERVICES, LLC

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

BADLANDS POWER FUELS, LLC, a Delaware limited liability company

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

BADLANDS POWER FUELS, LLC, a North Dakota limited liability company

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

LANDTECH ENTERPRISES, L.L.C.

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

Signature Page to Second Amendment to Term Loan Credit Agreement



--------------------------------------------------------------------------------

BADLANDS LEASING, LLC

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

IDEAL OILFIELD DISPOSAL, LLC

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

NUVERRA TOTAL SOLUTIONS, LLC

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

NES WATER SOLUTIONS, LLC

By:

 

/s/ Joseph M. Crabb

Name: Joseph M. Crabb

Title: Vice President and Secretary

 

HECKMANN WOODS CROSS, LLC By:  

/s/ Joseph M. Crabb

Name: Joseph M. Crabb Title: Vice President and Secretary

 

Signature Page to Second Amendment to Term Loan Credit Agreement